Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	The examiner appreciates the discussion with applicant during the first action interview and the amendments are believed to advance prosecution.
	In particular, the amendments have overcome the 112 rejections.  Moreover, the increased clarity of the claims has allowed the examiner to search for art that better reflects applicant’s invention and the claims are much closer to reciting a practical application.  The examiner looks forward to working with applicant to amend the claims so that they do recite a practical application. 
With respect to the art rejection, applicant’s arguments have been considered, but are moot in light of the new grounds of rejection necessitated by applicant’s amendment. 
	With respect to the 101 rejection, the claims still merely define intended results of the algorithms, but do not claim how those results are obtained.  Therefore, the claims still do not recite a practical application.  

Priority
	This application claims priority to PCT/US2017/041303, filed on 7/10/17. 

Information Disclosure Statement
	Information disclosure statements and other matters were considered in the pre-interview first action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a process, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of “method.” Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to predicting future activity of a user for providing promotional activities which is akin to fundamental economic practices and methods of organizing human activity (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
determining a first subset of users comprising a first plurality of users from the plurality of users, the first subset of users comprising users from the plurality of users that have previously used a portable 
determining a second subset of users comprising a second plurality of users from the plurality of users, the second subset of users from the plurality of users comprising users that have not previously used a portable device to initiate a transaction in the at least one second region or have used a portable device to initiate a transaction in the at least one second region less than the predetermined number of times; 
generating a first activation metric for each user of the first subset of users by applying a first algorithm to transactional data from portable financial device transactions initiated by each user of the first subset of users, the first algorithm based on a first plurality of transaction parameters, each transaction parameter of the first plurality of transaction parameters having an associated weight, wherein the first activation metric represents a determined propensity of a user form the first subset of users to initiate future transaction activity in the at least second region; 
generating a second activation metric for each user of the second subset of users by applying a second algorithm different from the first algorithm to transaction data from portable financial device transaction initiated by each user of the second subset of users, the second algorithm based on a second plurality of transaction parameters, each transaction parameter of the second plurality of transaction parameters having an associated weight, wherein the second activation metric represents a determined propensity of a user from the second subset of users to initiate future transaction activity in the at least second region;
determining a plurality of target users from the first subset of users and the second subset of users based at least partially on the first and second activation metrics, the plurality of target users having a determined higher propensity for initiating future transaction activity in the at least one second region compared to non-target users from the first subset of users and the second subset of users; and automatically initiating at least one target action for each user of the plurality of target users.  

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 


Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.



Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US 2015/0046220 Gerard et al. (hereafter Gerard) in view of US 2010/0161379 Del Bene et al. (hereafter Del Bene).

1.   A method of segmenting a plurality of users in a first region comprising at least one country in which the plurality of users reside, the segmenting based on predicted activity external to the first region, the method comprising: (Gerard ¶46-48 predicting travel activity, e.g. travel from US to Germany as disclosed by Gerard ¶48)
determining, with at least one processor, a first subset of users comprising a first plurality of users from the plurality of users, the first subset of users comprising users from the plurality of users that have previously used a portable device in at least one second region to initiate a transaction at least a predetermined number of times, wherein the at least one second region is external to the first region; (Gerard ¶38-40 obtains transaction data of users, including travel data) 
generating, with at least one processor, a first activation metric for each user of the first subset of users by applying a first algorithm to transactional data from portable financial device transactions initiated by each user of the first subset of users, the first algorithm based on a first plurality of transaction parameters, each transaction parameter of the first plurality of transaction parameters having an associated weight, wherein the first activation metric represents a determined propensity of a user form the first subset of users to initiate future transaction activity in the at least second region; (Gerard ¶40-46 determines the propensity of first users to initiate activity in a second region, note that applying the algorithm to all users would encompass the first subset of users)

automatically initiating, with at least one processor, at least one target action for each user of the plurality of target users.  (Gerard ¶47 provides notifications to the target user for discounts)

Gerard does not explicitly disclose determining, with at least one processor, a second subset of users comprising a second plurality of users from the plurality of users, the second subset of users from the plurality of users comprising users that have not previously used a portable device to initiate a transaction in the at least one second region or have used a portable device to initiate a transaction in the at least one second region less than the predetermined number of times; and
generating, with at least one processor, a second activation metric for each user of the second subset of users by applying a second algorithm different from the first algorithm to transaction data from portable financial device transaction initiated by each user of the second subset of users, the second algorithm based on a second plurality of transaction parameters, each transaction parameter of the second plurality of transaction parameters having an associated weight, wherein the second activation metric represents a determined propensity of a user from the second subset of users to initiate future transaction activity in the at least second region.  
Note that Gerard ¶25 and ¶44-45 provides some discussion regarding the use of different algorithms. 
However, Del Bene ¶11 generates predictive models for sample groups of consumers that are experiencing a life event and then utilizes the generated model on all the consumers, which would include the second subset of users as defined by applicant.  It is noted that a different algorithm would 

Claims 9 and 18 are rejected under a similar rationale.

2.   The method of claim 1, wherein at least one of the first algorithm and the second algorithm comprises a machine learning algorithm configured to apply at least one predictive model to the transaction data for at least one of each user of the first subset of users and each user of the second subset of users.  (Gerard ¶40-46 discloses applying machine learning models to the users)

Claims 11 and 19 are rejected under a similar rationale.

3.   The method of claim 1, wherein the at least one target action comprises: identifying at least one offer for each user of the plurality of target users; and 
communicating the at least one offer to each user of the plurality of target users.  (Gerard ¶47 identifies offers for the user and presents it to the user)

Claims 12 and 20 are rejected under a similar rationale.

4.   The method of claim 1, wherein the at least one target action comprises approving a user of the plurality of target users for transactions in the at least one second region.  (Gerard ¶48 provides approval for transactions in Germany



5.   The method of claim 1, wherein the at least one target action comprises: generating at least one list of at least a portion of the plurality of target users associated with a first issuing institution; and communicating the at least one list to the first issuing institution.  (Del Bene ¶11 generates a list and outputs it)

Claim 14 is rejected under a similar rationale.

6.   The method of claim 1, wherein the second region comprises all countries external to the first region.  (Gerard ¶48 discloses travel from the US to Germany)

Claim 15 is rejected under a similar rationale.

7.   The method of claim 1, wherein at least one of the first plurality of transaction parameters and the second plurality of transaction parameters comprises at least one of the following: a frequency of transactions, a transaction spend, a frequency of electronic commerce transactions, a frequency of airline transactions, a frequency of travel service transactions, a frequency of lodging transactions, a frequency of retail transactions, a frequency of restaurant transactions, a frequency of general retail transactions, a frequency of apparel retail transactions, a frequency of transactions in the at least one second region, a transaction spend in the at least one second region, a consistency of transactions in the at least one second region, or any combination thereof.  (Gerard ¶31 cardholder transactions/merchant purchase data; see also ¶37, ¶46-48 discloses various parameters including past travel behavior, including hotel, rental car, etc.) 

Claim 16 is rejected under a similar rationale.

8.   The method of claim 1, wherein at least one of the first plurality of transaction parameters and the second plurality of transaction parameters comprises at least one external parameter, the at least one external parameter comprising at least one of the following: a change in currency exchange, a holiday or event schedule in at least one of the first region and the at least one second region, a time of year, or any combination thereof.  (Gerard ¶48 propensity to travel at a certain time period) 

Claim 17 is rejected under a similar rationale.

10. The system of claim 9, further comprising at least one database in communication with the at least one server, the at least one database comprising the transaction data for the portable device transactions initiated by each user of the first subset of users and the second subset of users. (Gerard Fig 1 illustrates databases for the information) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2013/0046717 Grigg et al. disclosing predicting future travel based on past expenditures. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684